 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDWest Chemical Products;Inc. and Office&Profes-sional Employees International Union Local No. 8,AFL-CIO,Petitioner:'Case 19-RC-7550October 30, 1975DECISION ON REVIEWBy CHAIRMAN MURPHY AND'MEMBERS-FANNING AND JENKINSOn June 17,-1975, the Regional Director forRegion19 issued a Decision and Direction of Election in theabove-.entitled proceeding in which he found appro-priate a unit of -office clerical employees at theEmployer's 'northwest branch office in " Seattle,Washington. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations; Series 8, as amended, the Employerfiled a, timely request for review'-of , the - RegionalDirector's decision on the ground that, in failing toexclude the branch manager's,'secretary as a confi-dential employee, he departed from officially report-ed Board precedent. The Petitioner filed oppositionthereto.By telegraphic order dated July 17, 1975, therequest for review was granted.Pursuant'to the 'provisions of Section 3(b) of theNational Labor Relations Act, as amended— theNational Labor 'Relations Board has 'delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscasewith respect to the issue'' under 'review andmakes the following findings:The Employer seeks to exclude from the appropri-ateunitRobertaWalker on the basis that sheperforms work of 'a confidential nature for BranchManager Ernest ' Mynar. The Regional Directorconcluded that although Mynar is engaged in theformulation, ' determination, - and effectuation ofmanagement policies in the field of labor relations,his personal secretary is not a confidential employeeas only a fraction of her duties involves work whichis related to labor, relations, matters. The Employerasserts that the Regional Director's reliance on thequantum of confidential work performed is errone-ous and creates a test of, confidentiality whichcontravenes the Board's established policy. We findmerit in the Employer's contention.The Employer is engaged in the manufacture andsale of industrial and chemical products throughoutthe country and maintains its corporate headquartersin New York City, New York. Mynar, as manager ofthe' Employer's 'northwest branch, is in charge-6f alloperations at' the Seattle facility here involved. Asfound by the 'Regional Director,Mynar has theauthority to determine 'wage rates, hours of work,and break periods for all unrepresented employees,and to grant an employee additional vacation or sickleave in excess of that which is prescribed by theEmployer's companywide policy.Mynar, is alsoresponsible for reviewing and evaluating contractdemands presented by the unions which currentlyrepresent the Employer's organized employees' andfor submitting his recommendations by mail ortelephone to Maurice Sterman, the Employer's laborrelations director in New York. While Sterman alonehas authority to bind the Employer, Mynar assistshim in the periodic negotiations for the establishedbargaining units at the plant and would, presumablydo the same in the event the Petitioner is certified forthe office clerical unit here sought.Walker performs a wide range of clerical duties inher capacity as Mynar's personal secretary, includingtyping various sales reports, filing, answering, tele-phones, opening mail, and serving as a receptionist.Unlike the other office clerical employees who aresupervised by Jack Crow, the operations manager,Walker reports directly to Mynar. While much of herwork involves matters other than labor relations, therecord establishes that she bears the title of confiden-tial secretary and has - on several occasions typedmemoranda which were' directly related to Mynar'sresponsibilities with regard to labor relations matters.For example, she has typed Mynar's correspondenceto Sterman2 and the Employer's counsel concerningthe petition involved in the instant case. In addition,Walker types notes taken by Mynar during hisfrequent telephone conversationswith Stermanconcerning labor relations matters. On those occa-sions when Sterman visits the,northwest branch toconduct negotiations,Walker, is available for typingany documents prepared by him for use in negotia-tions.Finally,,- there is evidence thatWalker hastyped termination letters sent to salesmen and thatshewas present on at least one occasion whenmanagement discussed the desirability of terminatinga particular salesman.Upon 'the foregoing, we conclude that Walker actsin, a confidential capacity to, persons involved informulating, determining, and effectuating the Em-1There are at present three bargaining units. one, of ,warehouse2The record indicates that correspondence concerning contract de-employees,another, of service employees at the Seattlelocation;and amands, which has on occasion beentyped byWalker, may alsobe typed bythird,also of service employees assigned to the Employer'sPortland officeCrow who maintains the the containing the Employer's collective-bargain-which is administratively part of the northwest branch.ing agreements and related materials.221 NLRB No. 45 WEST CHEMICAL PRODUCTS, INC.251ployer's labor relations policies, and that she is aconfidential employee as defined by the Board.3 Weview as not controlling the fact that the amount oftime she devotes to her duties as a confidentialemployee may comprise but a small percentage ofher total worktime. It is sufficient to constitute her asa confidential employee that she is expected to-andin fact does-act in that capacity in the normalcourse of her duties .4 Accordingly, as we haveconcluded thatWalker is a confidential employee,she is excluded from the unit found appropriate.The case is hereby remanded to the RegionalDirector for Region 19 for the, purpose of conductingan election pursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be thatimmediately preceding the date of this Decision onReview.[Excelsior,footnote omitted from publica-tion.]3The B.F. Goodrich Company,115 NLRB 722 (1956).4 Bechtellncorporate4215 NLRB No. 126 (1975).